Citation Nr: 0924042	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-34 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
rated at 80 percent disabling prior to April 21, 2009, and at 
90 percent thereafter.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2006.  A transcript of the 
hearing is of record.

The case was remanded by the Board in May 2007 for additional 
development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  The Veteran was awarded an 
increased evaluation of 90 percent for his service-connected 
hearing loss disability during the pendency of the claim.  
(May 2009 rating decision.)  The Veteran has not suggested 
that this increased evaluation would satisfy his appeal for a 
higher evaluation of his hearing loss.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating for hearing loss remains before the Board.  Because 
the evaluation was increased during the course of the appeal, 
the Board considers the "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App 505 (2007) (staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Prior to April 21, 2009, audiometric testing done for VA 
compensation purposes reveals no worse than Level IX hearing 
acuity in the right ear and Level XI hearing acuity in the 
left ear.

2.  Since April 21, 2009, audiometric testing reveals no 
worse than Level X hearing acuity in the right ear and Level 
XI hearing acuity in the left ear.

3.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment; the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
ear hearing loss prior to and since April 21, 2009, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ § 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2008).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.15, 
4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2005, before the AOJ's initial adjudication of the claims, 
and again in May 2007.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  While the initial notification did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores, supra, at 47, the 
Board notes that the Veteran was apprised of these criteria 
in correspondence dated in March 2006.  

The Board notes that the notifications did not specifically 
include notice to the Veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life.  
Nevertheless, during VA examinations conducted in June 2005 
and April 2009, the effects of the Veteran's hearing loss on 
his daily activities were addressed.  Additionally, during 
the administrative processing, including the issuance of a 
SOC, it was made clear that the effect on daily life is to be 
considered in rating this disability.  Id.  In sum, as 
regards VA's duty to notify, the Board finds that the Veteran 
was afforded the information necessary such that he is not 
now adversely affected by any defective pre-decisional notice 
error.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA medical records and secured examinations in furtherance of 
his claims.  The Board notes that in a post-remand brief, the 
Veteran's representative mentioned that the Veteran was 84 
years old and was receiving Social Security benefits.  The 
Veteran's representative did not indicate whether the Veteran 
was receiving benefits because of being disabled or because 
of his age and employment history.  None of the voluminous 
records contained in the Veteran's claims file indicates that 
he is receiving Social Security disability benefits.  As 
such, the Board finds that a remand to obtain records from 
the Social Security Administration (SSA) is not necessary.  
Nothing in the record suggests that SSA records would have 
any bearing on the Veteran's claims, especially because 
hearing loss is rated by applying criteria that require 
examinations done by VA specification.  38 C.F.R. § 4.85.  VA 
has no duty to inform or assist that was unmet.

VA opinions with respect to the rating question issue on 
appeal were obtained in June 2005 and April 2009, and the 
second examination also addressed the TDIU question.  
38 U.S.C.A. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained for 
compensation purposes are adequate for the issues on appeal, 
as they are predicated on consideration of the findings 
required by VA regulation.  38 C.F.R. § 4.85.  They consider 
all of the pertinent evidence of record, to include the 
Veteran's post-service treatment records and the statements 
of the appellant, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

Hearing Loss

The Veteran contends that he is entitled to a higher rating 
for his service-connected hearing loss.  

A May 2005 VA audiological test showed that the Veteran's 
puretone thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

80
90
80
90
LEFT

100
105
95
105+

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 4 percent in the left ear.  The 
Veteran reported that his wife had to repeat herself three to 
four times before he understood her.  He reported that if not 
for his wife, he would not go out because he could not 
understand what was being said.

At a June 2005 VA audiological examination done for 
compensation purposes, the Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
90
80
90
LEFT

95
105
95
105+

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 44 percent in the 
right ear and zero percent in the left ear.  The Veteran 
reported that he had to ask his wife to repeat what she said 
more than half the time if he was not looking at her.  He 
reported that he would not be able to travel if it was not 
for his wife because he could not hear/understand when 
several people were talking, or if he could not see the 
speaker.  He reported that he had not been to a movie theater 
in approximately 12 years because he could not understand the 
dialogue, and that he used closed captioning on his 
television.  He reported that he still went to church and 
other social events, but that he could not understand what 
people said.  

A February 2006 VA audiological test revealed that the 
Veteran's puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
90
85
90
LEFT

95
105+
100
105+

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and four percent in the left ear.  

At his hearing in September 2006, the Veteran testified that 
he read lips a little bit, because of his hearing loss.  He 
testified about his difficulties in hearing others.

At an April 2009 VA audiological examination done for 
compensation purposes, the Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

85
90
80
90
LEFT

85
105
95
NR

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 36 percent in the 
right ear and zero percent in the left ear.  The Veteran 
reported that he missed out on what people said, he avoided 
activities, did not go to church anymore because he could not 
understand what was being said, did not watch television 
unless it was in closed captioning, and could not hear the 
other six people who sat at his table in the dining room of 
the retirement community where he lived.  The Veteran 
reported having a college degree, and working for four 
employers after service.  He was retired at the time of the 
examination.  Daily activities not affected per the examiner 
were ambulating, dressing, feeding, bathing, driving, 
toileting, and grooming.  

Pursuant to the Board's May 2007 remand, the examiner noted 
that she had checked with the VA audiologist who performed 
the May 2005 and February 2006 VA audiology examinations.  
The audiologist indicated that W-22 word lists via monitored 
live voice for speech recognition testing were used at those 
evaluations, not the Maryland CNC test.  

Also included in the record are several lay statements that 
document the severity of the Veteran's hearing loss.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Consequently, the 
Board will evaluate the Veteran's hearing loss claim as it 
was staged by the RO, that is, for the period prior to and 
since April 21, 2009, the date on which the rating was 
increased by the RO from 80 to 90 percent.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.  When an examiner certifies that use of the 
speech discrimination test is not appropriate because of, for 
example, inconsistent speech discrimination scores, the 
degree of disability is to be based only on puretone 
threshold averages utilizing Table VIA, Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. 
§ 4.86, which offers the possibility of a higher evaluation 
when exceptional patterns of hearing loss are present.  
Exceptional patterns are those where the puretone thresholds 
at each of the four evaluated frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  As 
can be seen here, the Veteran does have the first type of 
exceptional hearing loss pattern-all thresholds exceeding 55 
decibels.  Therefore, the provisions of 38 C.F.R. § 4.86 
apply and will be considered.

Initially, the Board notes that the test results obtained in 
May 2005 and February 2006 do not comply with the 
requirements for examinations conducted for the purpose of 
rating hearing loss.  As noted by the VA examiner in April 
2009, the Maryland CNC controlled speech discrimination test 
was not used.  Consequently, the speech discrimination 
results may not be used.  38 C.F.R. § 4.85.  When using just 
the puretone averages obtained in May 2005 and February 2006, 
a higher rating is not warranted.  Table VIA may be used when 
only puretone averages are available as certified by the 
examiner, see 38 C.F.R. § 4.85(c), but even then the averages 
for the right ear allow for a level VIII hearing impairment 
and no higher.  This finding results in a disability rating 
less than already assigned, even if the left ear is treated 
as being profoundly deaf-level X or XI.  See Table VII.  

Turning to the results of the June 2005 VA audiological 
examination done for compensation purposes, the resulting 
puretone threshold averages were 83.75 for the right ear and 
100 for the left ear.  38 C.F.R. § 4.85(d).  Entering Table 
VI (abbreviated below from 38 C.F.R. § 4.85) with the above 
speech audiometry finding (with the right ear average rounded 
up to 84) and the speech recognition ability of 44 percent 
for the right ear and zero percent for the left ear, results 
in scores of IX for the right ear and XI for the left ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (better ear level score of IX; poorer 
ear level score of XI) shows that, based on the June 2005 
audiological examination results, the level of the Veteran's 
percentage of hearing impairment is 80 percent.


B
e
t
t
e
r 
E
a
r
XI
10
0






 
 
 
 

X
90
80






 
 
 

IX
80
70
60






 
 

VII
I
70
60
50
50






 

VII
60
60
50
40







 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Because the Veteran has exceptional hearing impairment, the 
Board will examine whether the use of Table VIA results in a 
higher Roman numeral.  See 38 C.F.R. § 4.86(a).  Entering 
Table VIA with the above speech audiometry findings (with 
right ear average rounded up to 84) results in scores of VIII 
for the right ear and X for the left ear.  See Table VIA, 
below, replicated from 38 C.F.R. § 4.85.

Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Thus, a higher Roman numeral is not available by application 
of Table VIA.  Therefore, the Veteran is entitled to an 80 
percent rating based on the June 2005 audiological 
examination utilizing his threshold averages and speech 
discrimination scores.

Turning to the results of the April 2009 VA audiological 
examination done for compensation purposes, the resulting 
puretone threshold averages were 86.25 for the right ear and 
97.5 for the left ear.  38 C.F.R. § 4.85(d).  Entering Table 
VI (abbreviated below from 38 C.F.R. § 4.85) with the above 
speech audiometry finding (with the right ear average rounded 
to 87 and the left ear average rounded to 98) and the speech 
recognition ability of 36 percent for the right ear and zero 
percent for the left ear, results in scores of X for the 
right ear and XI for the left ear. 



% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (better ear level score of IX; poorer 
ear level score of XI) shows that, based on the April 2009 VA 
audiological examination results, the level of the Veteran's 
percentage of hearing impairment is 90 percent.


B
e
t
t
e
r 
E
a
r
XI
10
0






 
 
 
 

X
90
80






 
 
 

IX
80
70
60






 
 

VII
I
70
60
50
50






 

VII
60
60
50
40







 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











As with the June 2005 examination, the use of Table VIA 
results in scores of VIII for the right ear and X for the 
left ear.  See Table VIA, below, replicated from 38 C.F.R. § 
4.85.



Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Thus, a higher Roman numeral is not available under Table 
VIA.  Therefore, the Veteran is entitled to a 90 percent 
rating based on the April 2009 audiological examination 
utilizing his threshold averages and speech discrimination 
scores.

Here, the Veteran has been awarded an 80 percent rating prior 
to April 21, 2009, and a 90 percent rating thereafter based 
on the April 2009 VA audiological examination.  For the 
reasons set forth above, the evidence does not show that the 
Veteran is entitled to a rating higher than 80 percent prior 
to April 21, 2009, or a rating higher than 90 percent from 
April 21, 2009.  Therefore, his increased rating claim is 
denied.

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  In this case, the June 2005 and April 
2009 VA examinations included discussions of the effect of 
the Veteran's difficulty hearing on daily activities.  The 
June 2005 examination pre-dated the revised worksheets and 
therefore, did not discuss the effect of the Veteran's 
hearing loss disability on occupational functioning.  
However, the Veteran did report difficulty in daily 
activities such as asking his wife to repeat herself.  
Additionally, the April 2009 VA examination included 
discussion of the effects of the Veteran's hearing loss on 
occupational functioning and daily life.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the Veteran's 
hearing loss has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's hearing loss 
has an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the loss of hearing acuity reported by the 
Veteran is specifically contemplated by the criteria 
discussed above.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

TDIU

The Veteran contends that he is unemployable as a result of 
his service-connected hearing loss and tinnitus.  Total 
disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Here, the Veteran is currently service connected for two 
disabilities, hearing loss, evaluated as 80 percent disabling 
prior to April 21, 2009, and 90 percent disabling since April 
21, 2009, and tinnitus evaluated as 10 percent disabling.  As 
such, the Veteran does meet the criteria for consideration of 
entitlement to TDIU because the rating satisfies the 
percentage requirements of 38 C.F.R. § 4.16(a).

Even so, before awarding a total rating, it must be found 
that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected hearing loss and tinnitus.  

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficult 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  In making its determination, 
VA considers such factors as the extent of the service-
connected disability, and employment and educational 
background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.

Taking into account all of the evidence of record, the Board 
finds that the evidence does not warrant award of TDIU.  
While the Veteran does meet the requirement that he be rated 
at 70 percent for two or more disabilities with at least one 
disability rated at least at 40 percent, the evidence does 
not demonstrate that he is unable to secure or follow 
substantially gainful occupation solely as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Regarding his employment history, the Veteran reported to the 
April 2009 examiner that he held four positions since leaving 
military service, including a position that lasted from 1957-
1981.  The examiner opined that the Veteran's hearing loss 
would not preclude substantial/gainful employment consistent 
with the Veteran's education and occupational experience.  It 
was felt that only those jobs where hearing was a critical 
job requirement could not be performed.  His tinnitus was 
thought to have no impact on his ability to obtain 
substantial/gainful employment.  

The evidence shows that the Veteran has been retired since 
1987.  The Veteran testified at his hearing that he left his 
employment because he was no longer needed.  He testified 
that his hearing loss made it extremely difficult to 
communicate and work with people.  However, he did not 
indicate that he was incapable of performing the physical and 
mental acts required by employment solely because of his 
service-connected disabilities.

Regarding his education background, the Veteran has a 
bachelor's degree in Agricultural Administration, which he 
attained in 1950.  His educational background is one factor 
which suggests that he would likely be capable of securing 
gainful employment in some capacity, i.e., where good hearing 
acuity was not a job requirement.  

The Board acknowledges the Veteran's contention that he 
cannot work because of his profound hearing loss.  However, 
the Board is persuaded by the evidence, which does not show 
that he is unable to secure or follow substantially gainful 
occupation solely as a result of service-connected 
disability.  As noted above, the April 2009 examiner opined 
that the Veteran was still capable of substantial/gainful 
employment.  This examiner took into account the record and 
the Veteran's prior employment, and there is no medical 
opinion to the contrary.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  A total rating based on 
individual unemployability is not warranted.


ORDER

Entitlement to an increased rating for hearing loss is 
denied.

Entitlement to a total rating based on individual 
employability due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


